DETAILED ACTION
	This Office Action is in response to the Amendment filed on April 23, 2021.

Election/Restrictions
Newly submitted claims 21-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 21-33, present a new species that is separate and distinct from the original species (including claim 8).

Claim 21 discloses that the carbon nanotubes extend parallel to each other along a first direction.
Claim 28 discloses that the carbon nanotubes are semiconducting carbon nanotubes.

	These elements are not found in the original species that includes claim 8. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 21-33 directed to the species non-elected without traverse.  Accordingly, claims 21-33 have been cancelled.

Allowable Subject Matter
Claims 8-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW E WARREN/Primary Examiner, Art Unit 2815